NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                              ______________

                                   No. 13-3293
                                 ______________

                    GARCIA GAYOLLO MARIA DE LA LUZ,
                     a/k/a Maria De La Luz Garcia Gayosso,
                        a/k/a Norma Rodriguez-Acevedo,
                                                 Petitioner

                                         v.

                        ATTORNEY GENERAL OF THE
                        UNITED STATES OF AMERICA,
                                             Respondent
                              ______________

           On Petition for Review from the Board of Immigration Appeals
                             (B.I.A. No. A200-688-646)
               Immigration Judge: Honorable Charles M. Honeyman
                                  ______________

                 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                September 9, 2014
                                ______________

              Before: SMITH, SHWARTZ, and ROTH, Circuit Judges.

                            (Filed: September 16, 2014)

                                 ______________

                                    OPINION
                                 ______________

SHWARTZ, Circuit Judge.

     Petitioner Maria De La Luz Garcia Gayosso (“Petitioner”) petitions for review of
an order of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s

(“IJ’s”) determination that Petitioner was ineligible for cancellation of removal. For the

reasons that follow, we will deny the petition.

                                              I

       As we write principally for the benefit of the parties, we recite only the essential

facts and procedural history. Petitioner, a citizen of Mexico, was convicted of two counts

of forgery in the third degree for altering a document in violation of Del. Code Ann. tit.

11, § 861(b)(3), and was sentenced to three months’ imprisonment and a term of

supervision.1 The Department of Homeland Security then charged Petitioner under 8

U.S.C. § 1182(a)(6)(A)(i) as an alien who entered the United States without being

admitted or paroled. Before the IJ, Petitioner conceded her inadmissibility but sought

cancellation of her removal. The Government filed a motion to pretermit Petitioner’s

application on the ground that Petitioner had been convicted of a crime involving moral

turpitude, which the IJ granted. The BIA affirmed. Petitioner now petitions for review.

                                                  II2


       1
         The charges stemmed from Petitioner’s use of a stolen Social Security card that
had been altered.
       2
         We have jurisdiction to review the BIA’s orders pursuant to 8 U.S.C. § 1252(a).
We review the BIA’s legal determinations de novo, except when Chevron v. Natural Res.
Def. Council, 467 U.S. 837 (1984), requires that we defer to the BIA. Denis v. Att’y
Gen., 633 F.3d 201, 205-06 (3d Cir. 2011). We defer under Chevron “when an agency
construes or interprets a statute that it administers” and the agency’s interpretation is
“based on a permissible interpretation of the statute.” Knapik v. Ashcroft, 384 F.3d 84,
87 (3d Cir. 2004). We therefore defer to the BIA’s definition of moral turpitude and its
determination that a certain crime involves moral turpitude. Mehboob v. Att’y Gen., 549
                                              2
       A noncitizen who is subject to removal bears the burden of establishing her

eligibility for discretionary cancellation of removal. 8 U.S.C. § 1229a(c)(4)(A)(i). To

meet this burden, she must demonstrate that (1) she “has been physically present in the

United States for a continuous period of not less than 10 years;” (2) she “has been a

person of good moral character during such period;” (3) she “has not been convicted of

an offense under section 1182(a)(2), 1227(a)(2), or 1227(a)(3);” and (4) “removal would

result in exceptional and extremely unusual hardship to the alien’s spouse, parent, or

child, who is a citizen of the United States or an alien lawfully admitted for permanent

residence.” 8 U.S.C. § 1229b(b)(1).

       Our inquiry focuses on the third element—whether Petitioner’s forgery conviction

qualifies as an offense under §§ 1182(a)(2), 1227(a)(2), or 1227(a)(3). Because we

conclude that Petitioner’s forgery conviction is an offense under § 1227(a)(2), we need

not consider whether it also qualifies as an offense under §§ 1182(a)(2) or 1227(a)(3).

       Section 1227(a)(2) pertains to offenses in which an alien “(I) is convicted of a

crime involving moral turpitude . . . and (II) is convicted of a crime for which a sentence

of one year or longer may be imposed . . . .” 8 U.S.C. § 1227(a)(2)(A)(i); see also

Cortez, 25 I. & N. Dec. 301, 307 (BIA 2010). The statute does not define “moral

turpitude,” but our Court has described “[m]orally turpitudinous conduct [a]s inherently

base, vile, or depraved; contrary to the accepted rules of morality and the duties owed



F.3d 272, 275 (3d Cir. 2008). “No deference, however, is given to the BIA’s parsing of
the elements of the underlying crime.” Id.
                                             3
other persons, either individually or to society in general.” Mehboob, 549 F.3d at 275.

The “hallmark” of moral turpitude is a “reprehensible act committed with an appreciable

level of consciousness or deliberation,” and the general rule is that “evil intent is a

requisite element.” Partyka v. Att’y Gen., 417 F.3d 408, 413-14 (3d Cir. 2005) (internal

quotation marks and citations omitted). Therefore, to “determine whether a particular

crime involves moral turpitude, we ask whether the criminal act [covered by the criminal

statute] is ‘accompanied by a vicious motive of a corrupt mind.’” Mehboob, 549 F.3d at

275-76. Hence, we focus on “the criminal statute and the record of conviction, not the

alien’s conduct.” Partyka, 417 F.3d at 411.

       In this case, Petitioner was convicted of altering a document in violation of Del.

Code Ann. tit. 11, § 861(a)(1) and (b)(3). The statute provides that a “person is guilty of

forgery when, intending to defraud, deceive or injure another person, or knowing that the

person is facilitating a fraud or injury to be perpetrated by anyone, the person . . . [a]lters

any written instrument of another person without the other person’s authority.” Del.

Code Ann. tit. 11, § 861(a)(1). The statute’s requirement that the offender have either

intent to defraud or knowledge she is facilitating a fraud is sufficient to render the crime

morally turpitudinous because fraud is “universally recognized” as a crime involving

moral turpitude. 3 Doe v. Att’y Gen., 659 F.3d 266, 270 n.2 (3d Cir. 2011) (citing Jordan


       3
         Petitioner advances arguments premised on the notion that she was convicted of
mere possession of altered documents under § 861(a)(3). The record of conviction
specifies, however, that she was convicted of altering documents, which is an offense
under § 861(a)(1). We therefore need only consider whether altering documents in
                                               4
v. De George, 341 U.S. 223, 232 (1951) (“[F]raud has consistently been regarded as such

a contaminating component in any crime that American courts have, without exception,

included such crimes without the scope of moral turpitude.”).4

       Additionally, Petitioner’s forgery conviction satisfies § 1227(a)(2)’s requirement

that the crime be eligible for a sentence of “one year or longer,” as individuals convicted

of forgery in violation of § 861(b)(3) may receive sentences of “up to 1 year

incarceration.” Del. Code Ann. tit. 11, § 4206(a). Therefore, Petitioner’s forgery

conviction qualifies as an offense under § 1227(a)(2), and the BIA correctly determined

that she is not eligible for cancellation of removal.

violation of § 861(a)(1) is a crime involving moral turpitude. Mehboob, 549 F.3d at 275
(“When a statute is ‘divisible,’ meaning that it prohibits several different types of
conduct, we ‘look to the record of conviction to determine whether the alien was
convicted under a part of the statute which defines a crime involving moral turpitude.”)
(internal citations and alterations omitted). Moreover, our result would be the same even
if Petitioner had been convicted of possessing documents under § 861(a)(3) because that
offense also requires intent to defraud or knowledge she is facilitating a fraud. See
Omagash v. Ashcroft, 288 F.3d 254, 261 (5th Cir. 2002) (“We find reasonable the BIA’s
decision to classify, as moral turpitude, conspiracy to possess illegal immigration
documents with the intent to defraud the government.”) (emphasis omitted); Lagunas-
Salgado v. Holder, 584 F.3d 707, 711-12 (7th Cir. 2009) (holding that transfer of an
identification document knowing that it was stolen or produced without lawful authority
was a crime of moral turpitude and distinguishing it from a crime for “mere[]
possessi[on]” that “contained no requirement or proof that a document was used or was
intended to be used in an unlawful manner”).
        4
          Petitioner contends that forgery under Delaware law does not involve moral
turpitude because it is broader than the definition of forgery under federal law. In
particular, she argues that she could not have been convicted of forgery under federal law
because she used a “genuine” document that had been altered and according to Petitioner,
forgery under federal law pertains only to documents that were fraudulently created.
Whether her conduct is also criminal under federal law, however, is immaterial for our
purposes of determining whether her state conviction is for a crime involving moral
turpitude. See Mehboob, 549 F.3d at 276-79.
                                              5
                                     III

For the foregoing reasons, we will deny the petition.




                                     6